Explanations of vote
The next item is clarification on the voting method.
(DE) Mr President, may I ask that the temperature in the chamber be set at a humane level. At times it is so cold in here that we almost need to put on our coats. I ask the administration to ensure that we have a decent temperature in which to work. Thank you.
I would ask the staff responsible for the heating in the chamber to increase the temperature. It might go up anyway during this item of discussion.
Oral clarification concerning voting
- (CS) Mr Chairman, I welcome the fact that we gave the green light to the modern framework for further development of the automotive industry in Europe. I am pleased that we have voted for objectives that are realistic and that make provision for the increase in the price of oil and for our great ambitions regarding safety and protection of the environment. The objectives do not hinder Europe's ability to compete. Increasing requirements for safer and safer car designs and for more efficient engines that should emit one third less greenhouse gases are all objectives that already imply an increase in prices as well as an increase in the running costs of cars. We are aware that these requirements in themselves are not the main motivation for the middle classes and for the less affluent to change their cars more frequently. The elimination of old cars from the European roads is therefore the basic requirement if the CARS 21 is to prove its worth. The key is to change consumer motivation. Taxes and fiscal policies are not, however, entrusted to the European Union. It will therefore be up to the Member States to carry the responsibility for setting the parameters. It will be up to the Member States to determine whether and when safer and more environmentally-friendly cars will start taking the place of the old cars on our roads. That would also be real proof of the effectiveness of CARS 21.
Written clarification concerning voting
in writing. - (FR) I voted in favour of the report by my Polish colleague Jacek Saryusz-Wolski, asking Parliament to approve the amendment to the Council Regulation of 2004 on the establishment of partnerships in the framework of the stabilisation and association process. The change entails renaming the partnership with the former Yugoslav Republic of Macedonia: instead of a 'European partnership' it is to be called an 'accession partnership' in order to align this with the name of the Partnerships with the two other candidate countries, Croatia and Turkey. In addition, Montenegro's independence had to be taken into account. As I compose this question, I am also thinking of Kosovo, in the hope that we may find a peaceful, European solution to the difficult situation there.
in writing. - (NL) In December 2005 the Council granted the status of candidate country to the former Yugoslav Republic of Macedonia, and in June 2006 Montenegro was recognised as an independent state. In an urgent procedure without debate, it is now proposed in Article 1 of the Regulation that Albania, Bosnia and Herzegovina, Montenegro and Serbia, including Kosovo, be granted a European Partnership and in Article 1(a) that Croatia and Macedonia be granted an Accession Partnership. The definitions of those two arrangements are more or less the same. The rapporteur supports the Commission proposal and asks the Council to consult Parliament again if it intends to depart from that proposal. It seems to me a real possibility that it will depart from it. It is not specified how account is to be taken of the anticipated recognition of Kosovo as an independent state in the next few weeks.
It is also not clear whether that means that Macedonia will have to wait longer for the start of accession negotiations, or whether Serbia is being offered the prospect of accession as a priority. It is well known that the Netherlands and Belgium are opposed to that for as long as the war criminal Ratko Mladić has not been handed over to the International Criminal Tribunal for the Former Yugoslavia (ICTY) in The Hague. I therefore expect that point to be put back on the agenda, but am not voting against the report.
in writing. - (PL) I would like to vote in favour of the report of Mr Liberadzki on the proposal for a directive of the European Parliament and of the Council amending Directive 95/50/EC as regards the implementing powers conferred on the Commission.
Mr Liberadzki has prepared an excellent report. I agree with the rapporteur, who is in favour of the Commission's proposal, and would also recommend that the proposal should be approved without amendments.
Directive 95/50/EC sets out procedures for checks carried out by Member States as regards the transport of dangerous goods by road. For the purpose of these checks a list of infringements has been proposed, in respect of which vehicles may be immobilised and required to be brought into conformity before continuing their journey. In addition, it is important that each Member State send a report on the application of the Directive for each calendar year.
in writing. - (DE) Tolls imposed on heavy goods vehicles, supposedly introduced in order to shift traffic from road to rail, have predictably failed to make rail transport more appealing but have been offloaded onto consumers. Particularly on the busiest routes and in large conurbations, the focus on road transport will exacerbate existing problems such as congestion, noise, environmental pollution and particulate concentrations.
Another cause for concern is the cavalier manner in which some transport operations are carried out. Weekly targeted spot checks on lorries in Austria have greatly improved the safety of road haulage operations and should accordingly become standard practice throughout the EU. If the European Union cares about the health of its population and protection of the environment, it must waste no time at all in ensuring that major pollution sources such as commercial utility vehicles with ageing diesel engines are replaced, that piggyback rail services are made economically attractive and that the Alpine Convention is implemented.
in writing. - (PL) The rapporteur, Paolo Costa, has shown how discrimination in transport rates and conditions can be abolished. It is true that one can quickly achieve significant benefits by introducing just a few changes into existing legislation.
As a shadow rapporteur I would like to note that a common approach was reached by the Council, the Commission and the Parliament.
in writing. - (FR) I voted in favour of the legislative resolution on the proposal for a directive of the European Parliament and of the Council on airport charges, following the report of my German colleague Ulrich Stockmann.
At the point when European airports, which are mainly publicly owned, are being privatised, when users do not always wholly appreciate their consumption of services, and when companies are developing in a context involving many variables, it was quite natural to regulate the determination of airport charges.
I welcome the creation of independent national regulatory authorities to supervise this market, and I hope that European coordination will be rapidly established and that, in due course, an independent European regulator will come into being.
in writing. - (SV) The Commission proposals contain a long list of detailed rules on how airport charges should be collected. It is one of the Commission's responsibilities to monitor compliance with Community competition legislation. The proposals in question, however, mean excessive bureaucracy and detailed regulation, which is disadvantageous to those Member States which have chosen to deregulate the aviation sector.
The European Parliament considers that the common principles on airport charges should only apply to airports with over five million passenger movements per year, or to those at which annual traffic amounts to over 15% of the number of passenger movements in the Member State in question. This position is preferable to the Commission proposal, which also includes smaller regional airports. We are often called upon to decide whether to support common EU rules aimed at ensuring equal treatment of all interests participating in the internal market. In this case it is clear that the Commission's line involves unjustified bureaucracy.
On the basis of these arguments, we have voted in favour of the proposal of the European Parliament, but against the legislative resolution in the final vote.
in writing. - (PT) Although it includes some points that improve the Commission proposal, the report continues to reflect and is an integral part of the process of air transport deregulation in the EU.
An improvement in transparency in the method of calculating airport charges is certainly to be welcomed. However, we disagree with a policy that seeks to deregulate and privatise a strategic public service such as air transport, in this case promoting 'a truly competitive airport market', or the incorporation of principles such as the 'user pays' and profitability in a service that should be public. What is more, efforts are even being made to remove its 'regulatory role' from the public arena, creating 'independent regulatory authorities' to that end.
The privatisations that have taken place in the sector have not added value to the services provided and have caused job losses and a deterioration in workers' rights, and in some cases technical and operational problems.
We regret that our proposals have been rejected. They sought to ensure that the directive included recognition of the constraints faced by regions that suffer permanent geographic and natural disadvantages, such as the outermost regions, and therefore established appropriate exceptions for fulfilling universal public service obligations.
in writing. - British Conservatives are very much in favour of larger airports being subject to extra scrutiny where they hold a dominant market position. However, we already have a strong regulatory system in the United Kingdom and we therefore feel that this is an unnecessary interference which could have an adverse effect on regional airports, which have a vital impact on local economies.
We have tried to improve the measure in order to maintain an 'opt out' on a national basis or at least to lift the threshold so that most regional airports are excluded, and although these attempts have not yet been successful, we will return to them at Second Reading. In the meantime we will reserve our position.
in writing. - (DE) I did not vote for this report on the Airport Charges Directive, because what is being proposed here amounts to unacceptable discrimination against Luxembourg Airport. This is no way to treat a small country. The application of the directive to Luxembourg Airport, with its 1.6 million passengers a year, and the fact that its provisions do not apply to either of Luxembourg's direct competitors, Frankfurt Hahn and Brussels Charleroi, which process more than three million passengers, is intolerable discrimination in a single market and is based solely on the fact that a national border lies between Luxembourg and these other airports.
The key factor in this directive must not be national borders but objective criteria if its purpose is to ensure that no airport abuses a dominant market position.
Smaller airports, even if they are the only air terminal in their country, do not run the risk of perpetrating such abuse, especially in the case of Luxembourg, where the aforementioned rival airports lie within easy reach and, moreover, are used by budget airlines. Luxembourg is so small that three different countries lie less than half an hour away from the airport by car.
This proposal is an imposed infringement of the proportionality principle which cannot be accepted as it stands. That is why I am voting against the proposal by way of protest.
in writing. - I welcome the report and what it seeks to achieve. Through the introduction of greater transparency in the way airport charges are calculated I feel it creates a level playing field and stimulates competition in the sector. The plans will help Scotland's airports in competing with its British counterparts, especially by reducing the dominant position occupied by major travel hubs like London.
in writing. - (IT) Mr President, ladies and gentlemen, I should like to say, as a Member of the Committee on Transport and Tourism, that I am in favour of the Stockmann report on the proposal for a directive of the European Parliament and of the Council on airport charges.
I consider it advisable, however, to make some comments in particular as regards the link between airport charges and the costs of the services offered. In this respect, the delegations from France and the Netherlands, with Italian support, called for a clear reference to costs. It should be noted here that Italian domestic law makes provision for a specific relationship between the costs of the services supplied and the charges levied by the managing body. The provision of paragraph 5 makes the Italian system more consistent with the scheme of the directive, enabling current procedures to be maintained, provided that the independent regulatory body provided for in Article 10, which monitors the correct application of the charges, and the body which approves charging levels nationally are combined into the same authority. That body, it has to be stressed, will have to be independent from both managing bodies and airline companies.
in writing. - While this report has a number of good ideas on making airport charges more transparent and bringing environmental considerations into the calculation for the first time, we must, as ever, be careful not to throw the baby out with the bath water. In my constituency, Scotland, we have dozens of small airports, and air travel is not a luxury - it is a necessity serving fragile communities. I have therefore supported amendments to exempt airports in the outermost regions from the new regime, and look forward to the production of a framework that takes account of the fragile nature of many communities.
in writing. - (SV) The big air transport companies have pressed for a specific EU arrangement to regulate the collection of airport charges by airports. They think that the airports are local monopolies and exploit their monopoly position in order to impose unreasonable charges. The Swedish air transport agency LFV and the smaller air transport companies, however, have misgivings with regard to new legislation. For the smaller air transport companies new legislation and harmonisation are more of a threat, since they often choose to fly to competing airports which apply lower charges.
I have voted against the directive for several reasons. Airports are already regulated by national authorities, and their action is limited by existing competition legislation in the EU. Those countries which choose a business model that leads to higher airport charges resulting, for example, from investment or transfer of ownership must be allowed to do so as long as the charges are not contrary to existing legislation. It is then up to the Member States to judge whether their charges are competitive or not.
The European Parliament has reduced the scope of the directive. Along with others, I voted for the amendments limiting the directive to 67 airports (compared to around 150 which would have been affected before). However, I cannot support price regulation at EU level.
in writing. - (FR) In the first reading in the codecision procedure, I voted in favour of a legislative resolution on the proposal for a regulation on the export and import of dangerous chemicals, based on the report by my Dutch colleague Johannes Blokland.
I am delighted that a compromise has been found, since there is a fairly urgent need to regularise the legal situation ensuing from the annulment by the Court of Justice of the previous Regulation dating from 2003, while at the same time improving the regulatory situation to take account of developments since that time.
in writing. - I have voted in favour of the compromise amendments agreed by the vast majority of the political groups, which are intended to promote joint responsibility between parties with regard to international trade in hazardous chemicals.
Rules adopted at EU level are vital for the provision of a high level of protection of the environment and public health, and we aspire to these rules being extended internationally.
Awareness of risks is paramount for exporters and importers. Countries, by virtue of exchange of information and best practice and compulsory national decision-making on the acceptability of chemicals, can heighten such awareness while also making legislators and stakeholders aware of such risks.
The proposed legislation implements the Rotterdam Convention, the underlying principle being to help participating countries learn more about the characteristics of potentially hazardous chemicals and pesticides. This provides countries with the information and the means to stop unwanted imports of toxic chemicals, putting the requirement and onus on the exporter/exporting country to comply with the laws of the importing country. I very much welcome and support this legislation and the European Parliament's compromise package.
in writing. - (IT) I welcome the implementation of the Rotterdam Convention, as it shows that Europe is well aware of its commitments to protect the environment and health of third countries and, in particular, developing countries. From today it will no longer be possible to export hazardous chemical products to countries outside Europe without prior authorisation from the countries of destination (the so-called PIC - prior informed consent procedure).
We had to put an end to the double standard that existed when a substance was strictly regulated in the European market to protect the environment and the health of European citizens, but could be freely traded with third countries without any precautions or any obligation to provide information on risks. A measure of courtesy and solidarity especially towards countries with fewer information and risk analysis resources than the European Union.
in writing. - (PT) The Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in International Trade was approved in September 1998 and entered into force on 24 February 2004. Regulation (EC) No 304/2003 concerning the export and import of dangerous chemicals implements the Rotterdam Convention.
The Commission considered it necessary to bring an action against the Council and the European Parliament at the Court of Justice because it did not agree with the change in the legal basis (environment rather than common commercial policy). In its Judgment of 10 January 2006, the Court of Justice annulled the Regulation on the grounds that there should have been a dual legal basis including both Article 133 and Article 175(1) of the Treaty, and ruled that the effects of the Regulation would be maintained until a new regulation founded on appropriate legal bases was adopted.
The European Commission submitted a new draft regulation based on the above-mentioned dual legal basis. In today's vote, at first reading, the European Parliament approved a range of amendments to the European Commission proposal that will now be negotiated with the Council. Hence our vote in favour.
in writing. - (FR) I welcome the agreement reached on this Regulation at first reading. There are 75 000 different chemical products on the market and 1 500 new ones are added to that every year. So it is difficult for governments to monitor and manage all the potentially dangerous substances that cross our borders on a daily basis.
The Regulation will help to ensure that these dangerous chemical products are used in a more rational way, by facilitating the exchange of information about them. Importing countries will thus be properly equipped and informed so that they can identify potential threats and keep out those chemical products that they are not in a position to manage safely.
We do have to recognise the difficulties that exporting countries sometimes face in seeking to obtain explicit consent from the importing countries. However, derogations granted to exporting countries awaiting consent may no longer be valid for more than 12 months. I am pleased that we have adopted this measure, which aims to prevent uncontrolled imports of dangerous chemical products into third countries.
The Regulation will enable us to avoid repetition of the many errors committed in the past, which have caused damage to the environment and to public health.
in writing. - (PL) The rapporteur, Johannes Blokland, is right in noting that adequate rules should be adopted worldwide and at European level in order to provide a high level of protection for the environment and public health.
The development of a specific infrastructure in less developed countries could certainly combat the irresponsible use of chemicals which would otherwise damage the ecology, economy and working conditions.
in writing. - I voted in favour of the report. I see the implementation of the Rotterdam Convention on Prior Informed Consent (PIC) as a positive step in this policy area. Ensuring that prior consent is given from third countries receiving dangerous substances helps ensure that developing countries do not fall victim to the dumping of restricted chemicals in their backyard without their agreement. Though this is an encouraging move in the right direction, the implementation of the measures needs to be closely followed by the Commission.
in writing. - (DE) Unscrupulous traders are trying to evade the special requirements that apply to the transport of chemicals and other hazardous goods, requirements such as specialised driver training, labelling and the like. Vans belonging to parcel services carry highly corrosive acids, explosive liquids or ammunition, often without the driver even knowing. If items are not labelled and waybills do not indicate the true nature of the goods, staff may be risking their lives in the event of an accident. A fire would have unimaginably dire consequences, not only in the form of permanent damage to health but possibly of environmental contamination too.
It makes sense to simplify the requirements for the transport of dangerous goods without compromising safety. There is also a need to think about ways of speeding up the switchover to double-hull tankers in order to reduce the incidence of environmental disasters. Above all, however, more targeted spot checks on HGVs are needed throughout the EU so that the black sheep who drive with unsecured, unlabelled or dangerous loads, defective brakes, etc., can be taken off the road.
in writing. - (PL) I voted in favour of the report by Johannes Blokland on the proposal for a regulation of the European Parliament and of the Council concerning the export and import of dangerous chemicals.
The report raises the issue of permitting transport without explicit authorisation. From the economic point of view, the existing situation is unsatisfactory for European exporters of chemicals if they do not receive any response from importing countries about substances listed in the Annexes. As a result of this regulation, European exporters of chemicals which are severely restricted in Europe can export these substances outside the European Union more easily. This more flexible approach could result, especially in less developed states, in countries no longer enjoying any protection against imports of chemical substances. In order to avoid the uncontrolled export of hazardous substances to third countries, and in order to protect those countries that are less able or even unable to assess hazardous chemicals, the period of tacit agreement should be shorter.
It is important that the Commission's proposal should apply to the issue of introducing tools making it easier for customs authorities to carry out the provisions of the Regulation. For the mechanisms proposed in this new regulation to function correctly and effectively it is vital to have close cooperation between customs authorities and selected national authorities. The introduction of the new regulations should be preceded by drawing up guidelines concerning the use of computer products and documentation and providing training in accordance with EU standards, particularly for the new Member States.
in writing. - (FR) In the first reading in the codecision procedure, I voted in favour of the legislative resolution amending the proposal of the European Commission amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, on the basis of the report by my excellent Hungarian colleague Csaba Őry, which introduces technical amendments to the European Commission's proposal with a view to making the Regulation clearer or easier to read.
He is pleased that this Regulation sets out to give an accurate impression of the evolution in the legal situation of national social security schemes, and hence to ensure appropriate coordination at Community level.
in writing. - (PL) With reference to the principle of the four basic freedoms in European economic integration, I would also like to draw attention to the meaning of Regulation 1408/71, which aims to promote the free movement of workers in the European Union.
Whilst it is true that the report in question relates to strictly technical issues, these very issues, in serving to update the above-mentioned Regulation by making it take into account social insurance changes at national level, have a direct impact on the everyday life of citizens who are travelling, working or living in another Member State.
I would also agree with the rapporteur that, when implementing the principle of free movement in Europe, social conditions should be set out in a precise manner.
Finally, I would like to emphasise how important the proposed changes and the transparency of the guidelines are for thousands of Polish citizens who are living and working outside of Poland. This is one of the principal reasons why I support Mr Őry's report.
in writing. - (PL) Mr Őry is right in acknowledging that, on the level of the European Union, effective coordination needs to be ensured between Member States as regards benefit payments.
This Regulation, by introducing updates that take into account the latest changes in certain Member States, holds out the possibility of guaranteeing to citizens who are travelling from one Member State to another the possibility of benefiting from social insurance.
in writing. - (FR) On the basis of the own-initiative report of my German friend and colleague Jorgo Chatzimarkakis, I voted in favour of the Resolution on a Competitive Automotive Regulatory Framework, following the Communication from the European Commission based on the 'CARS 21' high-level group.
I should like to begin by welcoming the method involving the holding of a genuine industrial audit with all the stakeholders, with a view to specifying an industrial policy for the automotive sector involving parameters as important as not only the impact on purchasing power, employment, safety, mobility, the environment and the regulatory burdens the industry has to shoulder, but also innovation, competitiveness, the problems of second-hand cars, disposing of old cars, etc., in an internal market which is far from complete.
It is essential that, having created the internal market in the interests of consumers, the European Union should devote particular attention to manufacturers, implementing a European industrial policy with them. The automotive sector, in which we have a great tradition, must be given support as it undergoes the major changes taking place today.
in writing. - While I do not disagree that it may be desirable to reduce CO2 emissions in an overall environmental context, it is not for the undemocratic EU to decide these issues.
in writing. - (PT) The European automotive industry, which represents around 3% of the EU's GDP and 7% of its manufacturing output, is one of the most important economic sectors, producing around one third of global production.
It is also one of the EU's leading export sectors and invests 4% of its turnover in R&D. The sector is one of the largest employers, with over 2 million direct and 10 million indirect jobs, and is therefore a key factor in Europe's economic, social and cultural life.
The sector is facing serious challenges, however. Rapid technological progress, coupled with fierce international competition, means that it must change rapidly. Furthermore, considerable social expectations weigh upon the sector, particularly in terms of the environment and road safety. This close interaction between the industry, the environment, energy and transport makes it one of the EU's most regulated areas - it is covered by around 80 directives and 115 UNECE regulations.
We cannot support all the proposals presented in this report, however. Too much emphasis is given to defending the internal market and competition, while little attention is paid to social and labour issues and the development gap between Member States.
in writing. - (FR) The Chatzimarkakis report is supposed to be about the main factors that will make the automotive industry competitive in the years ahead, taking account of environmental constraints, product and safety standards, competitors in the international context, etc.
Yet, threaded throughout the text we find evidence of the ongoing urge to persecute drivers. Surely curbing traffic in urban areas and the cross-border enforcement of fines for infringement of traffic rules have no place in such a report? Are Europeans now to be required, on pain of sanctions or higher taxes, to buy 'clean' vehicles fitted with expensive safety-related technologies, while the reality in a country like France is that the high average age of cars on the road (eight years) is a reflection of people's financial difficulties and low purchasing power? Why are private cars yet again castigated, when they are responsible, in France for example, for just 13% of CO2 emissions, and that figure is certainly lower in countries that do not use nuclear energy?
There is a basic paradox here in seeking to have a competitive automotive industry in Europe, when the overall thrust of European policies is to push up the price of cars and to impoverish consumers, while at the same time introducing new forms of persecution to dissuade people from buying and using vehicles.
in writing. - (FR) I voted in favour of the report proposing a competitive automotive regulatory framework.
It is a road map for making cars cleaner and safer and for simplifying the legal context for the development of European vehicle manufacturing.
We must make it possible to reduce the impact of road transport on air quality as vehicles currently in use are gradually replaced.
I welcome the adoption of the deadlines that Parliament has set, coinciding with the date of 2015, to achieve an emissions limit of 125 g/km for new cars coming onto the market. The date is the same as that for the entry into force of the Euro VI standards.
Additional measures (involving alternative fuels, eco-driving or tax incentives, for example) could contribute to this effort, and particular attention should be paid to biofuels and hydrogen.
CARS 21 recommends a holistic approach to road safety, involving vehicle technology, infrastructure and road users (suggested measures include electronic stability control, seat-belt reminders and emergency braking systems).
The first requirement of effective legislation is that it should be realistic, and environmental concerns have long been central to policies within the industry.
in writing. - (NL) I have voted against the Chatzimarkakis report, because the Commission proposal is more environmentally friendly. The rapporteur suggests a target of 125 g/km of CO2 in 2015. The Commission proposal suggests a maximum emission of 120 g/km of CO2 in 2012. I tabled an amendment to have that withdrawn, but it just failed to go through. I wonder where the rapporteur has got the less environmentally favourable proposal from without being influenced by the motor industry lobby. For years now there have been voluntary agreements between the Commission and the motor industry to reduce CO2 emissions. The Commission target does not just come from nowhere and it is, according to the motor industry, technically achievable and from an innovative point of view an export product. They will, however, make less profit temporarily in order to be able to stabilise their competitive position in the future.
It is wrongly argued that jobs will be lost. I might point out that only 6% of the production costs of new cars are staff costs. The choice of labour cost savings is separate from the shift to 120 g/km of CO2 in 2012. If the motor industry decides to move its operations to low-wage countries, it will do that anyway.
in writing. - I voted in favour of the report. I strongly believe that the CO2 target of 120g/km by 2012 is one that must be met and is essential in fighting climate change. Though I acknowledge that Member States need to engage in the funding of research and development for the automobile sector in this area, I feel that the industry itself should also contribute and demonstrate a further commitment to reducing the effects of climate change. I also approve of the directive calling for the information and consultation of workers on this issue.
in writing. - (NL) Together with my colleague, Mrs Liotard, I voted against the Chatzimarkakis report, because the original Commission proposal is more environmentally friendly. The rapporteur sets a target of 125 g/km of CO2 in 2015. In the Commission proposal, the maximum emission was 120 g/km of CO2 in 2012. My group tabled an amendment today for that to be withdrawn, but it just failed to go through. I wonder where the rapporteur got this less environmentally favourable proposal from, if it is not influenced by the motor industry lobby. For years now there have been voluntary agreements between the Commission and the motor industry to reduce CO2 emissions. The Commission target does not just come from nowhere. According to the motor industry, it is technically achievable and can generate an innovative export product. Certainly car factories will temporarily make less profit, which they see as interference with the strengthening of their competitive position.
It is wrongly argued that jobs might be lost. Only 6% of the production costs of new cars are staff costs. Any lower labour costs are separate from the shift to 120 g/km of CO2 in 2012. If the motor industry wants to decide to move its operations to low-wage countries, a less strict rule will not prevent it.
in writing. - (PT) The future of the competitiveness of the European automotive sector is extremely important. The EU should therefore continue to adopt a long-term approach based on investing in research and development and improving the operation of the internal market by means of the necessary legislation and by simplifying administrative procedures, making them quicker and less costly. The report suggests that an integrated environmental approach should be adopted, allied to new engine technologies and the use of less polluting fuels, and that additional measures should be taken in the area of traffic management, driving behaviour and infrastructure so that greenhouse gas emissions are reduced even further.
I consider these aspects to be essential, and the investment required should be funded largely through public-private partnerships as a new tool for industrial research and technological development. Finally, the international dimension highlights the need for urgent measures to be taken to improve access to markets, particularly in Asia, by means of multilateral negotiations and bilateral trade agreements.
I therefore voted in favour of the report on the CARS 21 initiative.
in writing. - I will be voting in favour of the Chatzimarkakis report, even though I believe that the car industry has to do more to reduce emissions from the vehicles it produces.
It is very easy on the one hand to pick out the motor car as the chief sinner in all things environmental, and certainly the motor car that we have at the moment leaves a lot to be desired in this area. But we must work with industry and educate them on the need to produce more environmentally-friendly cars.
The motor industry is a big employer of people and contributes considerably to local, regional and national economies. It therefore cannot be treated in a cavalier way, as some Members of this House believe.
One area that concerns me is in this report is the clear view that fiscal measures, and fiscal harmonisation, should be used as a way of promoting the Car 21 concept.
For me, this is a move too far, and the one area I cannot support. However, I welcome this report and support it because overall it adopts a balanced and practical approach.
in writing. - (DE) The report entitled CARS 21: A Competitive Automotive Regulatory Framework has my full support. This report can help to enhance the competitiveness of the car industry.
Besides imposing new obligations on the industry in the form of environmental requirements, we also need to give it simplified procedures, to cut red tape and to apply the principles of better lawmaking. In addition, the automotive sector must benefit from more research and development funding.
With regard to the achievement of the target CO2 values, it is important that we base the phased reductions on the parameter of vehicle weight rather than the 'carbon footprint'. The only physical correlation that exists is between the weight of a vehicle and its CO2 emissions. The carbon footprint does not offer this kind of correlation, and its use would only serve to put the German car industry at a competitive disadvantage.
We have come out emphatically in favour of an integrated strategy that takes account of all possible means of reducing CO2 emissions. We want factors such as individual driver behaviour, the creation of various incentives to drive environmentally clean cars, the use of biofuels and the promotion of new forms of vehicle technology to contribute to the reduction of emission levels. This poses a challenge not only to car manufacturers but to all stakeholders.
in writing. - I voted against the Chatzimarkakis report, because the Commission proposal is more environmentally friendly. The rapporteur sets as target 125 grams of CO2 per km in 2015. The Commission proposal suggests a maximum emission target of 120 grams of CO2 in 2012, which was retabled as an amendment. This amendment has regrettably been dismissed. I wonder from where the rapporteur got the proposal, which is environmentally and technically inferior, without having been influenced by the car industry lobby. For years there have been voluntary agreements between the Commission and the car industry to limit the CO2 emissions. The Commission target does not come out of the blue and is, according to the car industry, technically feasible and, innovatively speaking, an export product. They will, however, temporarily be making a lesser profit in order to stabilise their competition position in the future.
There is unjustified use of the issue of loss of employability. I point out the fact that only 6% of the production costs of new cars are personnel costs. The choice of cost-cutting on labour is unrelated to the move to 120 grams of CO2 per km in 2012. Should the car industry decide to move to low wage countries, they will do this nonetheless.
in writing. - (NL) The transport sector accounts for one fifth of greenhouse gases. Sustainable, efficient and clean cars can make a serious contribution in the fight against climate change. Efforts to achieve that can make the motor industry considerably stronger in the future. Unfortunately there is no sign of that message in the response to the CARS 21 document by the Commission and Parliament.
In our amendments, we have tried to note a number of core points. Individual mobility and the motor industry need to be looked at in the broader context of sustainable mobility. We emphasise that the escalating worldwide demand for transport fuels can lead to the exploitation of oil sources with serious adverse effects on the environment, such as tar sand and synthetic coal gas. Steps also have to be taken to improve fuel efficiency in the sector. The choice of biofuels can only be developed if the Commission establishes a binding comprehensive certification system with strict social and environmental criteria.
Finally, we would also like to remove, firstly, the paragraphs suggesting that motor sport and Formula 1 racing can possibly contribute to more environmentally friendly technologies and, secondly, the paragraphs that allow manufacturers to produce vehicles that emit extra CO2 if those emissions result from legally binding measures at EU level.
Most of our amendments have been rejected. I am therefore voting against this report.
in writing. - (FR) I voted in favour of the European Parliament resolution on tax treatment of losses in cross-border situations, based on the own-initiative report by my excellent colleague Piia-Noora Kauppi in response to a communication from the European Commission on the same subject. I am very concerned about the unfavourable repercussions of the large number of regimes applied by the Member States to cross-border losses on the workings of the internal market.
In the context of the recent decision of the European Court of Justice (ECJ) in the Marks & Spencer case, this is a particularly opportune time, since, in the absence of cross-border deduction of losses, compensation for these losses is generally limited to the profits realised in the Member State in which the investment was made. This distorts the decisions of undertakings within the internal market. It would seem to be essential to instigate direct coordination of Member States' tax systems within the internal market.
However, this must be a temporary solution, since in the longer term we must adopt a common consolidated basis for taxation of companies that constitutes a global solution and eliminates the tax obstacles involved in cross-border compensation of losses and profits.
in writing. - I voted in favour of the Kauppi Report because there is a need for continued detailed debate on the various contentious issues that arise in this report. It is necessary to ensure that different corporate tax regimes do not enable companies to evade their responsibilities to support society by a share of their profits through a fair corporate tax regime.
However particular attention needs to be given to the negative impact that a CCCTB could have on small countries such as Ireland, whose prosperity and employment levels depend to a large extent on its capacity to attract foreign investment.
in writing. - (PT) Unfortunately the amendments tabled by our Group were rejected, in particular certain positions contrary to those that were finally approved.
This included the opinion on the judgment of the Court of Justice of the European Communities in the Marks & Spencer case, which constitutes excessive interference in the right of Member States not to have their tax systems weakened. In cross-border situations fiscal competence must be fairly distributed between the Member States concerned, avoiding the double offsetting of losses and risks of tax evasion.
There is also considered to be a risk that, by allowing cross-border losses to be offset, companies tend to ensure that their profits are taxed in low-tax rather than high-tax countries. The possibility of offsetting cross-border losses can thus only be justified when parts of the same enterprise are genuinely interlinked, or, in other words, when those parts are economically and organisationally integrated.
Above all, the conditions for appropriate and equal tax treatment which avoids tax evasion and which also ensures that public services function and that income is apportioned and distributed more fairly must be safeguarded.
in writing. - (SV) The internal market is the EU's greatest contribution to democracy and prosperity in Europe.
The intention of this report is said to be to make the internal market work better by bringing about the harmonisation of tax bases, in this case by the harmonisation of ways in which company losses are to be treated when several countries are affected. However, the report rests upon a premise which has not been thought through. Harmonisation of tax bases has very different effects in the different countries depending on differences in the structure of their industries. In some countries there is a preponderance of heavy primary industry with huge long-range investments, whereas in others industry is dominated by service businesses and light engineering.
We therefore consider that the question of harmonising tax bases should be investigated more thoroughly before a report such as this is debated in Parliament.
in writing. - (PL) Ladies and gentlemen, taxes must be one of the most sensitive EU topics. Whenever discussions on this subject take place in international fora, there is a chorus of critical voices, chiefly because Member States jealously guard their right to set taxes.
In the discussions concerning Mrs Kauppi's report on Tax Treatment of Losses in Cross-Border Situations, the issue of taxes was thoroughly analysed. The report draws attention to the major problems associated with branches of companies that benefit from different tax systems, frequently within the framework of a single company, but in different countries.
There is no doubt that the European Union needs competitive tax regulation. This does not at all mean harmonised, but competitive. This means regulations that do not create an excessive burden but, on the contrary, will provide an incentive to start a business.
I believe that the European Union should definitely not think about the harmonisation of taxes on legal persons, but it should coordinate taxes on the EU level so as to create real benefits as a result of tax competitiveness. I am very pleased that the rapporteur puts forward the same view in the report that has been presented.
in writing. - In my view the tackling of the obstacles apparent in cross-border trade does not lie in harmonisation of taxation, which should fall under the remit of individual national legislatures. I therefore, abstained from the vote on this issue.
in writing. - Mr President, sometimes I do wonder if the effort we put into reports in this place is worth it. Taxation policy must remain a competence of member states and any moves from anywhere to extend Community competence to this policy field will be met with opposition by our constituents, national governments and businesses. Accordingly, while I do not denigrate the hard work that has clearly gone into it, I disagree with much of this report and even question the need for it.
in writing. - (SV) We Swedish Social Democrats welcome the Community strategy on health and safety at work and have therefore voted for the report. It is important that targets now be set for the number of labour inspectors in Europe. According to ILO recommendations the number of inspectors should be one per 10 000 employees. It is to be deplored, however, that following cuts imposed by the Government Sweden no longer meets the requirements laid down by the ILO and now the European Parliament. After the Government's savings Sweden will only have 0.7 inspector per 10 000 employees. Compare this with Denmark, for example, where the figure is a least two.
in writing. - (FR) On the basis of the report by my British colleague Glenis Willmott, I voted in favour of the European Parliament resolution on the Community strategy on health and safety at work 2007-2012, in response to the Communication from the European Commission on this subject.
Every year, almost 500 000 people die or suffer permanent disability for work-related reasons, and we must applaud the European Commission's goal of achieving an average 25% reduction in work-related accidents in the EU. I support the idea of increased activity by the European Agency for Safety and Health at Work in Bilbao (Spain).
In this matter and, more generally, in the development of social Europe, I regret the fact that neither the report nor, moreover, the Communication from the European Commission stresses that it is essential to support the social partners; we must always remember that under the existing Treaties, with Articles 137 ff. of the Treaty establishing the European Community (TEC), and this has been confirmed by the Lisbon Treaty that is in the process of being ratified, legislative instruments are available to the latter to facilitate the development of European social law.
in writing. - This is a non-legislative report which has undergone substantial revision in committee as a direct result of our input. As a result, there should be no automatic need to divide on party-political lines, though we have tabled a few additional amendments for the plenary session.
In its raw original form, it called for more prescriptive EU legislation in many areas. It now welcomes the Commission's greater emphasis on regulatory simplification and the reduction of administrative burdens, and the strong focus on helping SMEs. It recognises the prime role of Member States in promoting the health and safety agenda. We are proud of the role that we have played in significantly softening the original approach to make the report acceptable. Safeguarding the health and safety of workers is a concern for us all.
in writing. - (PT) The report approved by the Committee on Employment and Social Affairs covers significant aspects of the struggle for better living and working conditions, with greater protection of health and safety. Unfortunately, however, on the PPE's initiative, several proposals were amended and paragraph 59, which stressed that permanent employment is an important contributory factor to health and safety at work, was rejected. Hence our final vote to abstain.
Concerned that the number of accidents and illnesses at work is not falling uniformly, since their incidence is much greater than the EU average among particular categories of workers (migrants, people on insecure contracts, women, the young and the elderly, for example) and particular Member States, the European Parliament calls upon the Commission to give priority to activities and/or sectors that involve particular risks.
However, we welcome the approval of the paragraph that considers excessive working hours and insufficient rest periods to be a key factor in increased levels of accidents and illnesses at work, and that calls for a proper balance of work and family life.
in writing. - (SV) The June List considers that issues of health and safety at work are essentially a national matter. Obviously everything, from phasing out asbestos in the workplace to the protection of health care workers who work with sharp instruments, is important. But we have every confidence that the Member States are competent to formulate adequate national strategies on health and safety at work. We would therefore question what practical added value EU ideas in this area can bring. On the basis of the arguments made above we have voted in favour of the amendment to limit the strategy on health and safety at work and against the report in the final vote.
in writing. - (RO) I am in favour of this report and I support the proposal of using the Structural Funds to invest in mining infrastructure in order to prevent so many occupational accidents occurring in this sector.
The European Union cannot have a credible strategy of labour protection without providing financial support to the Member States. Mining is Romania's hardest hit industry, having the highest number of occupational accidents, but the insufficient national resources are available for improving working conditions. The European Union can remedy the situation by the funding it makes available to the Member States.
I would also like to propose that part of the European funding available under the human resources operational programme should be used for the training and equipment of labour inspection departments. It is important that all Member States should reach the minimum level specified by the World Labour Organization, of at least one labour protection inspector for every 10 000 workers.
in writing. - (FR) The aims of the Community strategy on health and safety at work for 2007-2012 - while undoubtedly laudable in themselves - are unlikely to be realised, just as the Lisbon strategy is unlikely to be realised by 2010. Moreover, such is the degree of disparity in legislation on these matters in Europe that they are not readily manageable at Community level, and the big risk is that health and safety standards will converge towards the lowest common denominator.
Instead of publicising the benefits and advantages it has to offer, Europe should be taking practical action and attacking the factors that actually place working people at risk, namely insecurity, unemployment and poverty. When these have been addressed, and only then, questions of health and safety at work can, of course, be resolved in the ongoing process of common standard-setting.
Our leaders in Europe are mistaken: encouraging immigration is not the way to reduce levels of poverty or its prevalence, or to promote growth. That much is plain from the fact that the last 10 years, with immigration at unprecedented levels, have seen lower than ever growth rates by comparison with the rest of the world. The Community strategy for health and safety at work has not taken these parameters into account. We shall therefore vote against the report.
in writing. - I found that the report was a very encouraging step towards ensuring a safer workplace. The need for increased funding to guarantee health and safety measures are met in areas such as mining, steelmaking and shipbuilding is essential, especially in such high risk industries. The call to protect health workers from blood-borne infections, and to introduce new legislation on occupational diseases, takes account of the profound changes in the dangers that workers now face in their day-to-day work. I therefore voted in favour of the report.
in writing. - Mr President, I am delighted to congratulate our rapporteur on a balanced report taking account of an important strategy, as the EU has been instrumental in raising health and safety standards at work across the EU and the Community strategy to 2012 looks set to continue that work. However, we must always be mindful that there does come a time when standards are sufficiently high and the focus must go to enforcement, not new legislative or regulatory burdens. We must keep an eye on this area to ensure that a proper balance is struck, and this report takes us in that direction.
in writing. - (NL) Health and safety at work have an extremely important part to play on the European agenda and in the Lisbon Strategy. Investment in them increases productivity and reduces social security costs. The previous policy plan, for instance, already significantly reduced the number of accidents at the workplace. For the new policy period (up to 2012), further efforts will be made to achieve a 25% reduction, and the Commission undertakes to help SMEs implement the existing regulatory legal framework.
The Willmott report improves considerably on the Commission proposal. It aims at a suitable mix of tougher and better labour inspections, effective prevention, appropriate incentives and sanctions, together with sharing best practice and increasing worker participation. With a few 'green' amendments such as greater attention to the group of agency staff (women, migrant workers), temporary and poorly trained workers, and attention to the underlying causes of mental illness and to mental health, to addiction and psychological risks at work, such as stress, harassment and bullying, as well as violence, I fully support this report.
in writing. - (EL) The Community Strategy 2007-2012 on Health and Safety at Work does not deal with the actual causes of accidents and conceals the irresponsibility of capital. The proposed measures are piecemeal, limited to management of today's criminal reality at the expense of the working class and employees generally.
Accidents at work are the heavy price the working class is made to pay, within the scope of the barbarous spread of capitalism, all for the sake of profit.
Accidents at work each year are steadily increasing in Greece and in the other EU Member States, with the result that thousands of workers lose their lives and thousands of others suffer insurmountable problems.
The Εuropean Union, true to the anti-labour Lisbon Strategy, is shifting the weight of responsibility onto the workers, and is strengthening privatisation in the field of health and safety at work, proposing access to private external agencies, downgrading the role of public control mechanisms, and remaining silent about the responsibilities of enterprises.